DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. 16803750, fails to provide adequate support or enablement, in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 first paragraph, for the instant application’s claim 10 and its dependent claims, and claim 20. 
Specifically, the term “fifth circuit unit” is not apparent in the abstract, specification, written description, or the original claims of Application No. 16803750.
Accordingly, claims 10-16 and 20 (more specifically claims 10-11, 16, 20, and all claims depending therefrom) are not entitled to the benefit of the prior application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "21" and "22" have both been used to designate the second lens frame (Cf. Specification, Figs. 1, 2, and [0067]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first circuit unit” in claims 1, 3, 13, 17 is interpreted to be a unit providing a first circuit absent sufficient structure describing how the “first circuit unit” provides a first circuit.  Interpretation in light of the specification derives from the Summary, Abstract, and claims only, because the term “first circuit unit” is not apparent in the Detailed Description. In light of the Summary and the Abstract, “a first circuit unit” is interpreted to be something disposed adjacent to a first side of a first display area, [0009], which applies first scan signals to first scan lines of a first display area, [0010], during a first period, [0012] [0018] [0023], applies a scan signal to a nearest first scan line to a second display area as a carry signal, [0015], applies first data voltages to the first data lines of the first display area, [0021] -  A “first circuit unit”, as described in the Specification’s Summary, appears to be a display timing controller and either a data driver or a scan driver or both;
“a second circuit unit” in claims 1, 3, 13, 17 is interpreted to be a unit providing a second circuit absent sufficient structure describing how the “second circuit unit” provides a second circuit.  Interpretation in light of the specification derives from the Summary, Abstract, and claims only, because the term “second circuit unit” is not apparent in the Detailed Description.  In light of the Summary and the Abstract, “a second circuit unit” is interpreted to be something disposed adjacent to a second side of a first display area, [0009], disposed between a pad area and a first display area and connected pads in the pad area, [0016] [0024].  The “second circuit” applies first scan signals to the first scan lines, first scan connecting lines, and second scan lines of a first display area, [0021], first data voltages to first data lines of a first display area, [0010] [0023], first data voltages to first data lines during a first period, [0019], first data voltages to first data lines, first connecting lines, and second data lines during a first period, [0013], second data voltages to first data lines, first connecting lines, and second data lines during a second period, [0013], second data voltages to second data lines of second display areas, [0023] - A “second circuit unit”, as described in the Specification’s Summary, appears to be a display timing controller and either a data driver or a scan driver or both; 
“a third circuit unit” in claims 1-3, 5, 12, 14-15, 17 is interpreted to be a unit providing a third circuit absent sufficient structure describing how the “third circuit unit” provides a third circuit.  Interpretation in light of the specification derives from the Summary, Abstract, and claims only, because the term “third circuit unit” is not apparent in the Detailed Description.  In light of the Summary and the Abstract, “a third circuit unit” is interpreted to be something disposed adjacent to a first side of a second display area, [0009], which applies second scan signals to second scan lines of a second display area, [0010] [0023], second scan signals to second scan lines during a second period, [0012] [0018], second data voltages to the second data lines of the second display area, [0021] - A “third circuit unit”, as described in the Specification’s Summary, appears to be a display timing controller and either a data driver or a scan driver or both. 
A “fourth circuit unit” in claims 10-11, 15-16, 20 is interpreted to be a unit providing a fourth circuit absent sufficient structure describing how the “fourth circuit unit” provides a fourth circuit.  Interpretation in light of the specification derives from the Summary, Abstract, and claims only, because the term “fourth circuit unit” is not apparent in the Detailed Description.  In light of the Summary and the Abstract, “a fourth circuit unit” is interpreted to be something disposed in a first bending area which applies second data voltages to second data lines of a second display area, and may be limited to applying the second data voltages during a second period, [0017], [0019].  In light of claims 10, 11, and 20, a “fourth circuit unit” is interpreted to be something disposed adjacent to a third display area and applying third scan signals to third scan lines of the third display area.  In light of claim 15, a “fourth circuit unit” is interpreted to be something which applies fourth scan signals to fourth scan lines during a second period; 
A “fifth circuit unit” in claims 10-11, 16, 20 is interpreted to be a unit providing a fifth circuit absent sufficient structure describing how the “fifth circuit unit” provides a fifth circuit.  Interpretation in light of the specification derives from the claims only, because the term “fifth circuit unit” is not apparent in the Detailed Description, Summary, or Abstract.  In light of claims 10 and 11, “a fifth circuit unit” is interpreted to be something disposed something disposed adjacent to a side of a fourth display area applying fourth scan signals to fourth scan lines of the fourth display area. 
Because these claimed features are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claimed features are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these claimed features interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claimed features to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claims recite sufficient structure to perform the claimed feature so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 and all dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11054653. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant application’s claim 1 subject matter is found in U.S. Patent No. 11054653’s claim 1, as is shown in the table below: 
17367566, claim 1
11054653, claim 1


 a flexible display device comprising:
a flexible display device comprising: 
a first display area including first data lines arranged in a first direction, and first scan lines arranged in a second direction intersecting the first direction;
a first display area including first data lines and first scan lines crossing each other, and first pixels arranged in regions defined by the first data lines and the first scan lines; 
a second display area including second data lines arranged in the first direction, and second scan lines arranged in the second direction;
a second display area including second data lines and second scan lines crossing each other, and second pixels arranged in regions defined by the second data lines and the second scan lines; 

a first bending area disposed between the first and second display areas; 
a first circuit unit adjacent to a side of the first display area;
a first driver disposed adjacent to a first side of the first display area; 
a second circuit unit adjacent to a side of the second display area;
a second driver disposed adjacent to a second side of the first display area; 
and a third circuit unit between the first display area and the second display area.
a third driver disposed adjacent to a first side of the second display area; 

and carry signal lines disposed in the first bending area and connected to the first and third drivers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 17-18 are rejected under 35 USC § 103 as being unpatentable over Richards (Richards; Evan M. et al., US 10565941 B1) in view of Dong (Dong, Tian, US 20200037433 A1). 
Regarding claim 1 (as interpreted under 112(f)), Richards discloses a 
a first display area including first data lines arranged in a first direction (Richards, Fig. 6, display 600 containing first source or data lines 652 extending in a first direction through left pixel region 602; see column 10 lines 53-54; Fig. 8, display area of display 800 having first data lines extending from driver 850 along first direction in left pixel regions 804a and 802a; see column 11 line 66 to column 12 lines 12-27; Fig. 9A, showing a scan direction, or a first direction; Fig. 7, discloses a dual display mode shift register providing separate left and right scan circuits 712 and 714, respectively; column 11 lines 20-37), 
and first scan lines arranged in a second direction intersecting the first direction (Richards, Fig. 6, display 600 having scan lines 608 extending in a second direction and disposed along a first direction; see column 10 lines 54-55; Fig. 8, scan lines extending through left pixel regions 804a and 802a from scan drivers, or shift registers 808, 810, and 812 in a second direction and disposed along a first direction; see column 12 lines 1-11; Fig. 9A, showing a scan direction, or a first direction); 
a second display area including second data lines arranged in the first direction, and second scan lines arranged in the second direction  (Richards, Fig. 6, display 600 containing second source or data lines 652 extending in a first direction through right pixel region 606; see column 10 lines 53-54; Fig. 8, display area of display 800 having second data lines extending from driver 850 along first direction in right pixel regions 804b and 802b; see column 11 line 66 to column 12 lines 12-27; Fig. 9A, showing a scan direction, or a first direction; Fig. 7, discloses a dual display mode shift register providing separate left and right scan circuits 712 and 714, respectively; column 11 lines 20-37); 
a first circuit unit adjacent to a side of the first display area (Richards, Fig. 8, shows a portion of first circuit units 808, 810, or 812 on a first side of left pixel region or first display area 804a and 802a); 
a second circuit unit adjacent to a side of the second display area (Richards, Fig. 8, shows a second circuit, or circuit 850 on a second side of left pixel region or first display area 804a and 802a); 
and a third circuit unit between the first display area and the second display area (Richards, Fig. 8, shows another portion of first circuit units 808, 810, or 812 on a first side of right pixel region or first display area 804a and 802a). 
Richards differs from the instant invention only in that Richards does not appear to explicitly disclose: a flexible area, as might be implied by the term “flexible”. 
However, in an analogous field of endeavor, Dong discloses a flexible display (Dong; see [0002]) containing 
a flexible area disposed between and interconnecting first and second display areas (Dong, Fig. 1, discloses a display panel 10 comprising a flexible area 103 disposed between two separate display regions 101 and 102 and containing interconnection conductors; see [0027], [0034]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Richards’ augmented reality glasses having display areas containing a matrix-arrangement of pixels formed by circuits driving data lines in left and right display areas (see column 3 lines 31-37) and circuits driving scan lines in left and right display areas, with Dong’s flexible display containing a bending area disposed between and interconnecting first and second display areas, especially when considering the motivation to modify Richards with Dong arising from the stated desire to provide a high resolution display having first and second display areas and driver circuits (Dong; see [0004], [0005]). 
Regarding claim 2 (as interpreted under 112(f)), Richards and Dong disclose the flexible display device of claim 1, wherein: 
the first display area is disposed on a first side of the third circuit unit; and the second display area is disposed on a second side of the third circuit unit opposing the first side of the third circuit unit (Richards, discloses that separate gate and driver ICs may be used to perform the functionality of the driver IC 650; see column 11 lines 3-4; one of ordinary skill in the art before the effective filing date would have inferred the separate driver IC 650s positioned on different sides of the display areas; Richards, Fig. 9A, also shows multiple separate pixel regions, such as 902 and 904a one the left side; one of ordinary skill in the art before the effective filing date would have recognized that one driver IC 650 was disposed to the left of a first left display region 902, and that another driver IC 650 was disposed to the right of a second left display region 904a). 
The motivation to combine presented prior applies equally here. 
Regarding claim 3 (as interpreted under 112(f)), Richards and Dong disclose the flexible display device of claim 1, wherein: 
the first circuit unit is configured to apply first scan signals to the first scan lines of the first display area (Richards, Fig. 8, shows a portion of first circuit units 808, 810, or 812 on a first side of left pixel region or first display area 804a and 802a); 
the second circuit unit is configured to apply second scan signals to the second scan lines of the second display area (Richards, Fig. 8, shows a second circuit, or circuit 850 on a second side of left pixel region or first display area 804a and 802a); 
and the third circuit unit is configured to apply first data voltages to the first data lines of the first display area and second data voltages to the second data lines of the second display area (Richards, Fig. 8, shows a first portion of first circuit units 808, 810, or 812 on a first side of left pixel region or first display area 804a and 802a; shows a second circuit, or circuit 850 on a second side of left pixel region or first display area 804a and 802a; and shows another, or third-circuit portion of first circuit units 808, 810, or 812 on a first side of right pixel region or first display area 804a and 802a).
The motivation to combine presented prior applies equally here.
Regarding claim 6, Richards and Dong disclose the flexible display device of claim 1, further comprising: 
a third display area including third data lines arranged in the first direction, and third scan lines arranged in the second direction; and a first bending area between the third display area and the first display area (Dong, Fig. 1, discloses a flexible display panel 10 comprising a bendable area 103 disposed between two separate display regions 101 and 102 and containing interconnection conductors; see [0027], [0034]; Richards, Fig. 9A, shows a display region 604, replaced by Dong’s bending area 103 in the combination, and positioned between separate pixel regions, such as 904a and 908).
The motivation to combine presented prior applies equally here.
Regarding claim 7, Richards and Dong disclose the flexible display device of claim 6, further comprising 
first data connecting lines disposed in the first bending area and connected to the first data lines and the second data lines (Richards, Figs. 6, 8, shows lines extending from the first source or data lines 652 of the left pixel region 804a and 802a to the first source or data lines 652 of the right pixel region 804b and 802b).
The motivation to combine presented prior applies equally here. 
Regarding claim 17 (as interpreted under 112(f)), Richards and Dong disclose the flexible display device of claim 1, wherein: 
the first circuit unit is configured to apply first data signals to the first data lines of the first display area (Richards, Fig. 8, shows a portion of first circuit units 808, 810, or 812 on a first side of left pixel region or first display area 804a and 802a); 
the second circuit unit is configured to apply second data signals to the second data lines of the second display area (Richards, Fig. 8, shows a second circuit, or circuit 850 on a second side of left pixel region or first display area 804a and 802a);  
and the third circuit unit is configured to apply first scan signals to the first scan lines of the first display area and second scan signals to the second scan lines of the second display area (Richards, Fig. 8, shows a portion of first circuit units 808, 810, or 812 on a first side of left pixel region or first display area 804a and 802a; it would have been obvious to one of ordinary skill in the art before the effective filing date to repeat the structure of the first lens’ first circuit board on the second lens to produce a third circuit unit). 
The motivation to combine presented prior applies equally here.
Regarding claim 18, Richards and Dong disclose the flexible display device of claim 17, further comprising: 
a third display area including third data lines arranged in the first direction, and third scan lines arranged in the second direction; a first bending area between the third display area and the first display area (Dong, Fig. 1, discloses a flexible display panel 10 comprising a bendable area 103 disposed between two separate display regions 101 and 102 and containing interconnection conductors; see [0027], [0034]; Richards, Fig. 9A, shows a display region 604, replaced by Dong’s bending area 103 in the combination, and positioned between separate pixel regions, such as 904a and 908); 
and first scan connecting lines disposed in the first bending area and connected to the first scan lines and the second scan lines (Dong, Fig. 1, discloses a flexible display panel 10 comprising a bendable area 103 disposed between two separate display regions 101 and 102 and containing interconnection conductors; see [0027], [0034]; Richards, Fig. 9A, shows a display region 604, replaced by Dong’s bending area 103 in the combination, and positioned between separate pixel regions, such as 904a and 908; Richards, Fig. 8, shows a first portion of first circuit units 808, 810, or 812 on a first side of left pixel region or first display area 804a and 802a; shows a second circuit, or circuit 850 on a second side of left pixel region or first display area 804a and 802a; and shows another, or third-circuit portion of first circuit units 808, 810, or 812 on a first side of right pixel region or first display area 804a and 802a; discloses separate right and left display regions presenting different left and right images; see column 9 lines 17-33, column 10 lines 13-22, column 11 lines 20-37; Fig. 10, shows control signal conductors and switches between the left and right pixel regions; it would have been obvious to one of ordinary skill in the art before the effective filing date to extend the timing and control signals from a left scan driver portion to a right scan driver portion across a bend area). 
The motivation to combine presented prior applies equally here. 

Claims 4 and 5 are rejected under 35 USC § 103 as being unpatentable over Richards (Richards; Evan M. et al., US 10565941 B1) in view of Dong (Dong, Tian, US 20200037433 A1), and further in view of Park (Park; Jin-Oh et al., US 20140049449 A1). 
Regarding claim 4, Richards and Dong disclose the flexible display device of claim 3. 
Richards and Dong differ from the instant invention only in that Richards and Dong do not disclose: further comprising: pads disposed in a pad area between the first display area and the second display area; and a flexible circuit board attached on the pads.
However, in an analogous field of endeavor, Park discloses a flexible display device (Park, discloses dual displays on a flexible substrate; see [0051]) containing 
a pad area including first routing lines connected to the second circuit unit and pads connected to the first routing lines, and a flexible circuit board attached on the pads, wherein the second circuit unit is disposed between the pad area and the first display area (Park, Figs. 1, 2, 3, discloses a pad area PA electrically connecting an external circuit element 400 through a film, or flexible circuit 410 to driver circuits positioned between the pads of the pad area and the display areas 110 and 120; see [0074]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Richards’ and Dong’s augmented reality glasses having left and right flexible displays containing matrix-arrangements of pixels formed by data and gate driving circuits, with Park’s flexible display device containing a pad area including first routing lines connected to the second circuit unit and pads connected to the first routing lines, and a flexible circuit board attached on the pads, wherein the second circuit unit is disposed between the pad area and the first display area, especially when considering the motivation to modify Richards and Dong with Park arising from the stated desire to provide a dual-display device that is easily manufactured, has an increased yield rate, and has excellent slimness (Park; see [0007]). 
Regarding claim 5 (as interpreted under 112(f)), Richards, Dong, and Park disclose the flexible display device of claim 4, 
wherein the third circuit unit is disposed in the pad area, and wherein the pads are electrically connected to the third circuit unit (Park, Figs. 1, 2, 3, discloses a pad area PA electrically connecting an external circuit element 400 through a film, or flexible circuit 410 to driver circuits positioned between the pads of the pad area and the display areas 110 and 120; see [0074]; it would have been obvious to one of ordinary skill in the art before the effective filing date to connect first lens’ first circuit board and the second lens’ third circuit board). 
The motivation to combine presented prior applies equally here.

Allowable Subject Matter
Claims 8-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The particularly-significant, distinguishing structural and functional features of claim 8 and claim 19 are a second bending area between a second display area and a fourth display area, the fourth display area including fourth data lines arranged in the first direction and fourth scan lines arranged in the second direction, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Percival; Christopher, et al., US 20190086669 A1, describes an augmented reality glasses having display areas containing a matrix-arrangement of pixels formed by circuits driving data lines in left and right display areas and circuits driving scan lines in left and right display areas (see Fig. 6), but does not describe a second bending area between a second display area and a fourth display area, the fourth display area including fourth data lines arranged in the first direction and fourth scan lines arranged in the second direction; 
Ota; Hitoshi, US 20180261155 A1, describes an augmented reality glasses having display areas containing a matrix-arrangement of pixels formed by circuits driving data lines in left and right display areas and circuits driving scan lines in left and right display areas (see Fig. 16), but does not describe a second bending area between a second display area and a fourth display area, the fourth display area including fourth data lines arranged in the first direction and fourth scan lines arranged in the second direction; 
Woo, Kyoungdon, et al., US 20180059420 A1, describes an augmented reality glasses having display areas containing a matrix-arrangement of pixels formed by circuits driving data lines in left and right display areas and circuits driving scan lines in left and right display areas (see Fig. 16), but does not describe a second bending area between a second display area and a fourth display area, the fourth display area including fourth data lines arranged in the first direction and fourth scan lines arranged in the second direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693